DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: those necessary for soot removal. The preamble of the claim recites a soot removal process. But the only reference to soot removal is the recitation in lines 10-11 “wherein the CO-containing gas and/or synthesis gas operation is not interrupted for soot removal.” This is a negative recitation that states that nothing occurs to remove soot. Therefore soot removal is not a limitation positively recited in claim 1. Further, lines 12-13 recite that “the soot deposits on the cooling sector/recuperator are reacted with residual CO2 and/or residual H2O present” which implies that soot is present. Claims 2-7 depend on claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “using electrical energy in RWGS processes, electrolysis for the electrochemical decomposition of carbon dioxide and/or steam, reforming operations and/or synthesis gas processes,” (lines 3-5) and the claim also recites “having at least one gas production unit, an electrolysis stack and/or a heater-reactor combination for performing a RWGS reaction” (lines 5-6) which is the narrower statement of the range/limitation. The recitation of claims 3-5 state that RWGS is an optional feature but claims 5-6 discuss a RWGS reaction as if it has to be present. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-7 depend on claim 1.
Claim 1 recites the limitation "the feed gas stream to be heated" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 depend on claim 1.
Claim 1 recites the limitation "the cooling sector and/or into the recuperator" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Lines 6-7 recite “at least one cooling sector/recuperator” as if a cooling sector/recuperator is one device. Claims 2-7 depend on claim 1.
Lines 8-9 of claim 1 recite “wherein in the feed gas stream to be heated, before entry into the cooling sector and/or into the recuperator, an electrically operated temporarily connectable additional heater is installed.” First, it is unclear why the heater is “additional” when no heater is previously recited, only a “heater-reactor combination” which may or may not be present. Second, the claim is written to state that the heater is installed in the feed gas stream to be heated which does not make sense structurally. Third, it is unclear how an installation step is related to the process step of entry into the cooling sector and/or into the recuperator; in other words, does installing the additional heater occur while the reactor is operating? The instant specification does not suggest as much. Claims 2-7 depend on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the cooling sector/recuperator can be equipped with an oxidizing agent on the inlet side of a gas (lines 4-5). What is the inlet side of a gas?
Claim 2 recites “an additional heater” in line 5. Is this the same “additional heater” of claim 1?
Claim 1 recites in lines 10-11 “wherein the CO-containing gas and/or synthesis gas operation is not interrupted for soot removal” and claim 2 in line 7 recites “the CO-containing gas and/or synthesis gas operation for soot removal is temporarily interrupted” which are direct contradictions.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how purge gas or nitrogen can be “introduced on the CO-containing gas and/or synthesis gas side in the cooling sector/recuperator.” What is the gas side of a structure?
Claim 2 recites in lines 12-13 that the “oxidizing agent is heated by the additional heater.” Which of the two additional heaters?
Claim 1 recites in lines 10-11 “wherein the CO-containing gas and/or synthesis gas operation is not interrupted for soot removal” and claim 3 in line 1 recites “the CO-containing gas and/or synthesis gas operation for soot removal is interrupted” which are direct contradictions.
Claims 1, 2, 4, 5, and 7 recite so many “and/or” recitations that it is impossible to ascertain what is and what is not actually claimed.
Claim 7 recites “an additional heater” in line 6. Is this the same “additional heater” of claim 1?
Claim 7 recites electrolysis in line 8 but electrolysis is not a required limitation of claim 1 on which it depends.
Claim 7 recites the limitation "the final temperature" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: exchanging the feed gas on the feed gas side. What is a feed gas side absent a structure?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern (US 2015/0336795 A1).
Regarding claim 1, Kern discloses a process comprising: reforming and reverse water gas shift (RWGS) reacting a hydrocarbon to produce syngas (paragraph 64); cooling the syngas (paragraph 99); electrically heating the feedstock (paragraph 28); reacting coke (soot) deposits with air (which contains CO-2) (paragraph 101). The remaining limitations of claim 1 are not given patentable weight for being indecipherable as shown in the plethora of USC 112 rejections above.
Regarding claim 2, every clause of the claim invokes USC 112 rejections as above. It is impossible to ascertain the scope of claim 2 for art rejection but the limitations that can be construed in claim 1 are rejected by Kern.
Regarding claim 3, the first clause of the claim invokes USC 112 rejections as above. It is impossible to ascertain the scope of claim 3 for art rejection but the limitations that can be construed in claim 1 are rejected by Kern.
Regarding claim 4, Kern discloses multiple heat exchange zones (paragraph 78). The plethora of USC 112 rejections for claims 1 and 4 make determining the patentable scope of claim 4 impossible.
Regarding claim 5, Kern discloses multiple heat exchange zones (paragraph 78) and burning of coke (soot) (paragraph 101). The plethora of USC 112 rejections for claims 1 and 5 make determining the patentable scope of claim 5 impossible.
Regarding claim 6, Kern discloses electrically heating the feedstock (paragraph 28); The plethora of USC 112 rejections for claims 1 and 6 make determining the patentable scope of claim 6 impossible.
Regarding claim 7, every clause of the claim invokes USC 112 rejections as above. It is impossible to ascertain the scope of claim 7 for art rejection but the limitations that can be construed in claim 1 are rejected by Kern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725